UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 6, 2011 SINGLE TOUCH SYSTEMS INC. (Exact name of registrant as specified in its charter) Delaware 000-53744 13-4122844 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2235 Encinitas Boulevard, Suite 210, Encinitas, California 92024 (Address of principal executive offices) (Zip Code) (760) 438-0100 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On September 6, 2011, an attorney for us sent a Letter of Notification to Apple, Inc. regarding our ownership of certain United States patents and published patent applications directed to streaming and routing media.A copy of this Letter of Notification is attached hereto as Exhibit 99.1. Notwithstanding the use of Item 8.01 in this Current Report on Form 8-K, we disclaim any obligation or duty to, in the future, (a) disclose any events, whether or not similar to this one, which we are not, under applicable express SEC reporting requirements, required to disclose, or (b) disclose any events sooner than we are required to disclose them under applicable express SEC reporting requirements. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. The following exhibit is attached to this Current Report on Form 8-K: Exhibit No. Description Letter of Notification to Apple, Inc., dated September 6, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 14, 2011 SINGLE TOUCH SYSTEMS INC. By: /s/James Orsini Name: James Orsini Title:
